SUPPLEMENT DATED AUGUST 1, 2016 TO THE PROSPECTUS, SUMMARY PROSPECTUSES AND STATEMENT OF ADDITIONAL INFORMATION DESCRIBED BELOW The Integrity Funds Williston Basin/Mid-North America Stock Fund: (Class A) (Ticker: ICPAX); (Class C) (Ticker: ICPUX) Integrity Growth & Income Fund: (Class A) (Ticker: IGIAX); (Class C) (Ticker: IGIUX) in Integrity High Income Fund: (Class A) (IHFAX); (Class C) (Ticker: IHFCX) Integrity Dividend Harvest Fund: (Class A) (IDIVX); (Class C) (Ticker: IDHCX) (collectively, the “Funds”) Prospectus dated May 1, 2016 (the “Prospectus”) Summary Prospectuses dated May 4, 2016 (each a “Summary Prospectus”) Statement of Additional Information dated May 1, 2016 (the “SAI”) A. Changes to Fund Summaries and Summary Prospectuses For each Fund, (i) the Fund Summary included in the Prospectus and (ii) the Summary Prospectus are revised as follows: (1) Williston Basin/Mid-North America Stock Fund (the “WB/MNAS Fund”) (a) The second paragraph under the heading “Principal Investment Strategies” is deleted in its entirety and replaced with the following: “The Fund may invest in small, medium and large market capitalization companies. The companies in which the Fund invests may include companies that have recently commenced operations and do not have significant revenues (development stage companies). The Fund’s investment adviser, Viking Fund Management, LLC (the “Investment Adviser”), will invest a significant amount of the Fund’s assets (although not exclusively) in companies it believes to have investment potential in the natural resources area (primarily energy and to a lesser extent, agriculture and minerals), as well as in the companies that serve these sectors and/or service the Region. In connection with investing in companies engaged in the energy sector, the Fund may invest in companies that engage in hydraulic fracturing (which involves the injection of water, sand and chemicals under pressure into rock formations to stimulate oil or natural gas production). The Fund will invest primarily in the securities of U.S. issuers, but it may also invest in the securities of foreign issuers. The Fund’s investments in the securities of foreign issuers are typically in the form of depositary receipts, such as American Depositary Receipts (“ADRs”).” (b) The discussion under the heading “Principal Risks” is revised by: (i) adding the following: “Value Stocks Risk: Value stocks may continue to be undervalued by the market for extended periods, including the entire period during which the stock is held by the Fund. Additionally, the events that the Investment Adviser believed would cause the stock price to increase may not occur as anticipated or at all. Moreover, a stock judged to be undervalued actually may be appropriately priced at a low level.” (ii) adding the following immediately prior to the last sentence of the disclosure corresponding to the caption “Geographic or Regional Risk”: “Moreover, the Fund will be more susceptible to events negatively affecting the Region than more geographically diverse funds.” (iii) replacing the caption “Risks of Foreign Securities” and the corresponding disclosure with the following: “Risks of Foreign Securities (including Depositary Receipts): The Fund may invest in securities of non‑U.S. issuers (including Canadian issuers), which have special risks. These risks include international economic and political developments, foreign government actions including restrictions on payments to non‑domestic persons such as the Fund, less regulation, less information, currency fluctuations, and interruptions in currency flow. Investments in foreign securities also entail higher costs. The Fund’s investments in foreign securities are typically in the form of sponsored or unsponsored depositary receipts, such as ADRs, which are subject to risks similar to those associated with other foreign securities. In addition, ownership of unsponsored depositary receipts may not entitle the Fund to financial and other reports from the issuer of the underlying security and certain costs related to the receipts that would otherwise be borne by the issuer of a sponsored depositary receipt may be passed through, in whole or in part, to holders of unsponsored receipts.
